DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4, 6-7, 15, 17-19, and 21 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.

Canceled Claims

As to claim 2, it is canceled.
As to claim 5, it is canceled.
As to claim 8, it is canceled.
As to claim 9, it is canceled.
As to claim 10, it is canceled.
As to claim 11, it is canceled.
As to claim 12, it is canceled.
As to claim 13, it is canceled.
As to claim 14, it is canceled.
As to claim 16, it is canceled.
As to claim 20, it is canceled.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 3-4, 6-7, 15, and 17-19 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Kobashikawa, et al., US 2004/0186848, in view of Bengt, US 2011/0082695, in further view of Onyon, et al., US 2007/0053335.

	As to claim 1, Kobashikawa teaches a method performed on a mobile terminal for extracting information associated with connection data in the mobile user terminal [“connection data” is interpreted to be “contact information;” interpreting “method performed on a mobile terminal” as being process steps providing results for a mobile terminal as opposed to being software processes executed exclusively on a standalone mobile terminal] comprising:
performing a search for connection data from a recent call list of the mobile user terminal;
searching received and/or sent e-mails for addresses ... user can set the criteria such that the address book builder further searches the user's address books … personal digital assistant (PDA) ... recency filter organizes the addresses based on a date associated with the address. For example, e-mail addresses can be displayed according to the dates they were sent and/or received, Kobashikawa ¶¶29,41 [Kobashikawa implicitly suggests the claimed recent “call” list because the call list represents recent electronic audio text communications, whereas Kobashikawa’s emails contain recent electronic written text communications, differing only in signal format, data variations that would be obvious to a person having ordinary skill in the art; recency filter produces a recent correspondence/contact/connection data list]
obtaining connection data and associated information from a search result;
user address book is populated by parsing and/or searching received and/or sent e-mails for addresses, Kobashikawa ¶29
extracting the associated information corresponding to the connection data from the search result to form extracted information,
populates the address book with those e-mail addresses, Kobashikawa ¶29
wherein the associated information is selected from name information, address information, location information, graphics information, and sound information,
retrieved list 242 can additionally display a name 250 of the person ... address information ... related to the individual or corporation associated with an e-mail address, Kobashikawa ¶46
and extracting the associated information comprises receiving a tag comprising at least one of a phone number, a uniform resource locator (URL), and an email address from the search result that is selected by the user.
the address book builder searches through the "To:", "From:" and "Cc:" fields of archived e-mails for e-mail addresses, Kobashikawa ¶43 [To: is a tag identifying an e-mail address]
retrieved list can include … phone numbers … through fields provided on the retrieved list 242 … phone number field, Kobashikawa ¶43 [field names are tags]
user address book is populated by parsing and/or searching received and/or sent e-mails for addresses. Further, the present address book builder populates the address book with those e-mail addresses that have some relevance based on predefined criteria. … address book builder may present the user with criteria options that allow the user to select which criteria to use … e-mail addresses that pass the criteria are recorded into a retrieved list … configured to allow a user to select (or deselect) those e-mail addresses that are not to be added, Kobashikawa ¶¶29,38,44 [INTERPRETATION NOTE: the claim recites “tag comprising … phone … email,” and the specification does not define “tag” but instead provides non-limiting examples of “tag,” so the recited “tag comprising” is broadly interpreted to be its comprised/constituent contents, i.e., “at least one of a phone number, a uniform resource locator (URL), and an email address;” Kobashikawa teaches extracting “email address;” search results initially “selected by the user” when selecting search criteria, and then further, individual email result entries are “selected by the user”]
transmitting the extracted information to a controller;
controller 180 can be configured to control the data flow and operation of the components of the address book builder, Kobashikawa ¶34 [Kobashikawa Fig. 2 label 180]
reconfiguring the extracted information to a specified format to create formatted extracted information;
addresses retrieved ... can be stored ... in some priority format, Kobashikawa ¶33
and storing the formatted extracted information in a database,
address book builder populates the address book with those e-mail addresses that have some relevance based on predefined criteria ... content adder ... stores those addresses into an address book 170 ... The host can additionally be configured to include a database 146 for storing address books, Kobashikawa ¶¶29-32

Kobashikawa teaches recent email lists, implicitly suggesting, but not explicitly teaching, a recent phone “call” list and the following other limitations as disclosed by Bengt:
a recent call list of the mobile user terminal; wherein the associated information includes a time and a duration of the recent call associated with the connection data.
Bengt ¶34 teaches: mobile terminals … maintaining a list of recent calls … includes … time the call occurred, duration of the call … name of the other party

It would have been obvious to a person having ordinary skill in the art, having the teachings of Bengt and Kobashikawa before the effective filing date of the claimed invention, to combine their methods because the references are related and complementary. Kobashikawa and Bengt both disclose systems presenting users with lists of recent electronic communications, so the features shown in one overlap the other, suggesting their combination to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any changes in their respective functions.
One would have been motivated to combine recent call lists from Bengt with Kobashikawa’s disclosure of recent communications to provide users with more insight into their nature, inasmuch as it “may be desirable to associate some type of indicium with the call that represents the prevailing mood associated with the call” (Bengt ¶34).

Also, Kobashikawa may not explicitly teach every element of the following limitations as disclosed by Onyon:
wherein the database of formatted extracted information created on the mobile user terminal is stored on the mobile user terminal and is distinct from a contact list storing contact phone numbers in the mobile user terminal;
[Onyon ¶¶41-42 teach that mobile devices may store extracted contact information in three distinct data stores that can coexist: (1) a “native address book,” (2) a “separate address book,” or (3) “a local database” on the client device. The local database is used for storage when the other address books do not support the formatted extracted information. Onyon ¶17 clarifies that “mobile devices” are referred to as “clients” throughout Onyon’s disclosure. Onyon ¶18 refers to Onyon Fig. 1 label 206, with a sample formatted list of contact-related information that may be stored in the local database.]
wherein the connection data which is not stored in the contact list is displayed in a different way from the connection data which is stored in the contact list to distinguish one from the other.
[Onyon ¶19 teaches that Onyon’s Fig. 1 label 206 “persona” display is customizable for different contact groups such as business contacts vs. personal friends. The persona information display is contrasted with the mobile device limited native address and contact data storage of Onyon ¶5. Onyon ¶¶6-7 teach enabling the contacts to provide a “personalized representation of themselves” where a representation is a “display,” and personalized indicates a display that is different from user to user, as disclosed further in Onyon ¶19]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Onyon and Kobashikawa before the effective filing date of the claimed invention, to combine their methods because they are analogous art solving aspects of the same problem: building electronic address books. Kobashikawa teaches an address book builder (Kobashikawa ¶1), and Onyon’s title is “Mobile device address book builder.”
One would have been motivated to combine Onyon’s features with Kobashikawa’s address book building methods to add useful functionality, as Onyon ¶6 teaches: “a system which will enable a user to provide a personalized representation of themselves on other user's phones would be useful in allowing the user to identify themselves to other users.”

		As to claim 3, the combination of Kobashikawa and Bengt and Onyon teaches a method for extracting information associated with connection data in a mobile user terminal according to claim 1, further comprising using the tag to extract the associated information.
the address book builder searches through the "To:", "From:" and "Cc:" fields of archived e-mails for e-mail addresses, Kobashikawa ¶43 [To: is a tag identifying an e-mail address]

	As to claim 4, the combination of Kobashikawa and Bengt and Onyon teaches a method for extracting information associated with connection data in a mobile user terminal according to claim 1, wherein the connection data comprises a phone number.
retrieved list 242 can additionally display ... phone number ... associated with an e-mail address, Kobashikawa ¶46

	As to claim 6, the combination of Kobashikawa and Bengt and Onyon teaches a method for extracting information associated with connection data in a mobile user terminal according to claim 1, further comprising transmitting the formatted extracted information to an administrator for storing the formatted extracted information in the database.
content adder ... stores those addresses into an address book 170 ... The host can additionally be configured to include a database 146 for storing address books, Kobashikawa ¶¶29-32 [content adder is administrator]

	As to claim 7, the combination of Kobashikawa and Bengt and Onyon teaches a method for extracting information associated with connection data in a mobile user terminal according to claim 1, further comprising classifying the extracted information into multiple sets of field information when the extracted information includes multiple types of extracted information.
the archive includes a plurality of e-mails having a plurality of fields and the means for scanning is configured to scan the plurality of fields of the plurality of e-mails ... retrieved list 242 can additionally display a name 250 of the person, company, corporation and/or organization that is associated with the retrieved e-mail addresses ... address information, phone number(s), mobile phone numbers, work information (e.g., company, position, and the like), and other information related to the individual or corporation associated with an e-mail address ... The additional related information can be included, edited and/or added through fields provided on the retrieved list 242, Kobashikawa ¶¶11,46 [see formatted fields in Kobashikawa Fig. 4]
retrieve from the archives' searched additional information associated with the e-mail address, such as an individual's work contact information, home contact information, phone numbers and other such information, Kobashikawa ¶43

	As to claim 15, Kobashikawa teaches an information processing apparatus for a mobile user terminal configured to be disposed within the mobile user terminal, comprising: a processor configured with processor-executable instructions to perform operations [Kobashikawa ¶¶30-32] comprising:
searching for connection data from a recent call list of the mobile user terminal and associated information;
searching received and/or sent e-mails for addresses ... user can set the criteria such that the address book builder further searches the user's address books … personal digital assistant (PDA) ... recency filter organizes the addresses based on a date associated with the address. For example, e-mail addresses can be displayed according to the dates they were sent and/or received, Kobashikawa ¶¶29,41 [Kobashikawa implicitly suggests the claimed recent “call” list because the call list represents recent electronic audio text communications, whereas Kobashikawa’s emails contain recent electronic written text communications, differing only in signal format, data variations that would be obvious to a person having ordinary skill in the art; recency filter produces a recent correspondence/contact/connection data list]
searcher or other device 152 that accesses one or more archives and/or databases 154 to search for addresses, Kobashikawa ¶32 [searching archives and databases as “associated information;” please see Kobashikawa Fig. 2]
identifying a search term input used for searching for the connection data and associated information and for storing the search term input used for searching for the connection data and the associated information,
can include one or more filters 164 that apply a first criterion or a first set of criteria ... filtering the possible entries based on defined parameters ... limit the search to those e-mails sent or received after a predefined date, Kobashikawa ¶¶33,37,61 [filters are identifiers; search terms are defined parameters; predefined date is an example of search term input; see Kobashikawa Fig. 2; see also Kobashikawa ¶64 where former email addresses and also outgoing e-mail text contents are used as search term input]
wherein the associated information is selected from name information, address information, location information, graphics information, and sound information,
retrieved list 242 can additionally display a name 250 of the person ... address information ... related to the individual or corporation associated with an e-mail address, Kobashikawa ¶46
and extracting the associated information comprises receiving a tag comprising at least one of a phone number, a uniform resource locator (URL), and an email address from the search result that is selected by the user.
the address book builder searches through the "To:", "From:" and "Cc:" fields of archived e-mails for e-mail addresses, Kobashikawa ¶43 [To: is a tag identifying an e-mail address]
retrieved list can include … phone numbers … through fields provided on the retrieved list 242 … phone number field, Kobashikawa ¶43 [field names are tags]
user address book is populated by parsing and/or searching received and/or sent e-mails for addresses. Further, the present address book builder populates the address book with those e-mail addresses that have some relevance based on predefined criteria. … address book builder may present the user with criteria options that allow the user to select which criteria to use … e-mail addresses that pass the criteria are recorded into a retrieved list … configured to allow a user to select (or deselect) those e-mail addresses that are not to be added, Kobashikawa ¶¶29,38,44 [INTERPRETATION NOTE: the claim recites “tag comprising … phone … email,” and the specification does not define “tag” but instead provides non-limiting examples of “tag,” so the recited “tag comprising” is broadly interpreted to be its comprised/constituent contents, i.e., “at least one of a phone number, a uniform resource locator (URL), and an email address;” Kobashikawa teaches extracting “email address;” search results initially “selected by the user” when selecting search criteria, and then further, individual email result entries are “selected by the user”]
classifying the search term into multiple sets of field information when the search term includes multiple types of search term information;
retrieved list can be prioritized or otherwise arranged based on predefined parameters ... additional related information can be included, edited and/or added through fields provided on the retrieved list 242 ... allow the user to specify other parameters for processing, displaying and/or storing the e-mail addresses ... list of addresses on the retrieved list 242 can be sorted based on a predefined priority, Kobashikawa ¶¶62,11,46,42,45 [prioritization and arrangement are classifications; see formatted fields in Kobashikawa Fig. 4]
and storing the connection data and the associated information in a database,
content adder ... stores those addresses into an address book 170 ... The host can additionally be configured to include a database 146 for storing address books, Kobashikawa ¶¶29-32 [content adder is administrator]

Kobashikawa teaches recent email lists, implicitly suggesting, but not explicitly teaching, a recent phone “call” list and the following other limitations as disclosed by Bengt:
a recent call list of the mobile user terminal; wherein the associated information includes a time and a duration of the recent call associated with the connection data.
Bengt ¶34 teaches: mobile terminals … maintaining a list of recent calls … includes … time the call occurred, duration of the call … name of the other party

It would have been obvious to a person having ordinary skill in the art, having the teachings of Bengt and Kobashikawa before the effective filing date of the claimed invention, to combine their methods because the references are related and complementary. Kobashikawa and Bengt both disclose systems presenting users with lists of recent electronic communications, so the features shown in one overlap the other, suggesting their combination to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any changes in their respective functions.
One would have been motivated to combine recent call lists from Bengt with Kobashikawa’s disclosure of recent communications to provide users with more insight into their nature, inasmuch as it “may be desirable to associate some type of indicium with the call that represents the prevailing mood associated with the call” (Bengt ¶34).

Also, Kobashikawa may not explicitly teach every element of the following limitations as disclosed by Onyon:
wherein the database of connection data and the associated information found on the mobile user terminal is stored on the mobile user terminal and is distinct from a contact list storing contact phone numbers in the mobile user terminal;
[Onyon ¶¶41-42 teach that mobile devices may store extracted contact/connection data/information in three distinct data stores that can coexist: (1) a “native address book,” (2) a “separate address book”, or (3) “a local database” on the client device. The local database is used for storage when the other address books do not support the formatted extracted information. Onyon ¶17 clarifies that “mobile devices” are referred to as “clients” throughout Onyon’s disclosure. Onyon ¶18 refers to Onyon Fig. 1 label 206, with a sample formatted list of contact-related information that may be stored in the local database.]
wherein the mobile user terminal further comprises a user interface display for displaying the connection data which is not stored in the contact list in a different way from the connection data which is stored in the contact list to distinguish one from the other.
[Onyon ¶19 teaches that Onyon’s Fig. 1 label 206 “persona” display is customizable for different contact groups such as business contacts vs. personal friends. The persona information display is contrasted with the mobile device limited native address and contact data storage of Onyon ¶5. Onyon ¶¶6-7 teach enabling the contacts to provide a “personalized representation of themselves” where a representation is a “display,” and personalized indicates a display that is different from user to user, as disclosed further in Onyon ¶19]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Onyon and Kobashikawa before the effective filing date of the claimed invention, to combine their methods because they are analogous art solving aspects of the same problem: building electronic address books. Kobashikawa teaches an address book builder (Kobashikawa ¶1), and Onyon’s title is “Mobile device address book builder.”
One would have been motivated to combine Onyon’s features with Kobashikawa’s address book building methods to add useful functionality, as Onyon ¶6 teaches: “a system which will enable a user to provide a personalized representation of themselves on other user's phones would be useful in allowing the user to identify themselves to other users.”

	As to claim 17, the combination of Kobashikawa and Bengt and Onyon teaches an information processing apparatus for a mobile user terminal according to claim 15, wherein the connection data is a phone number.
retrieved list 242 can additionally display ... phone number ... associated with an e-mail address, Kobashikawa ¶46

	As to claim 18, the combination of Kobashikawa and Bengt and Onyon teaches an information processing apparatus for a mobile user terminal according to claim 15, wherein the connection data is mapped to the associated data by the search term input used for searching for the connection data and associated information.
limit the search to those e-mails sent or received after a predefined date ... e-mail addresses can be displayed according to the dates they were sent and/or received, Kobashikawa ¶¶61,45-46[display mapping by predefined date as a search term]

	As to claim 19, the combination of Kobashikawa and Bengt and Onyon teaches an information processing apparatus for a mobile user terminal according to claim 15, wherein the processor is further configured with processor-executable instructions to perform operations comprising: identifying the connection data from the database; reading the associated information from the database; and outputting the associated information from the database.
address book builder 150 (see FIG. 2) can be configured to display the retrieved list 242 and to allow a user to confirm or deny entry of the retrieved addresses into the user's address book ... verification page 260 can additionally include a verification list 262 of those addresses that were added to the user's address book, Kobashikawa ¶¶44,51 [display requires identifier, reader, output unit; see also Kobashikawa Fig. 8 label 474]

Claim 21 is rejected under AIA  35 U.S.C. §103 as being unpatentable over Kobashikawa, et al., US 2004/0186848, in view of Todd, et al., US-2011/0296349, in further view of Onyon, et al., US 2007/0053335.

	As to claim 21, Kobashikawa teaches a method performed on a mobile terminal for extracting information associated with connection data in the mobile user terminal [“connection data” is interpreted to be “contact information;” interpreting “method performed on a mobile terminal” as being process steps providing results for a mobile terminal as opposed to being software processes executed exclusively on a standalone mobile terminal] comprising:
performing a search for connection data from a recent call list of the mobile user terminal;
searching received and/or sent e-mails for addresses ... user can set the criteria such that the address book builder further searches the user's address books … personal digital assistant (PDA) ... recency filter organizes the addresses based on a date associated with the address. For example, e-mail addresses can be displayed according to the dates they were sent and/or received, Kobashikawa ¶¶29,41 [Kobashikawa implicitly suggests the claimed recent “call” list because the call list represents recent electronic audio text communications, whereas Kobashikawa’s emails contain recent electronic written text communications, differing only in signal format, data variations that would be obvious to a person having ordinary skill in the art; recency filter produces a recent correspondence/contact/connection data list]
obtaining connection data and associated information from a search result;
user address book is populated by parsing and/or searching received and/or sent e-mails for addresses, Kobashikawa ¶29
extracting the associated information corresponding to the connection data from the search result to form extracted information,
populates the address book with those e-mail addresses, Kobashikawa ¶29
wherein the associated information is selected from name information, address information, location information, graphics information, and sound information,
retrieved list 242 can additionally display a name 250 of the person ... address information ... related to the individual or corporation associated with an e-mail address, Kobashikawa ¶46
and extracting the associated information comprises receiving a tag comprising at least one of a phone number, a uniform resource locator (URL), and an email address from the search result that is selected by the user.
the address book builder searches through the "To:", "From:" and "Cc:" fields of archived e-mails for e-mail addresses, Kobashikawa ¶43 [To: is a tag identifying an e-mail address]
retrieved list can include … phone numbers … through fields provided on the retrieved list 242 … phone number field, Kobashikawa ¶43 [field names are tags]
user address book is populated by parsing and/or searching received and/or sent e-mails for addresses. Further, the present address book builder populates the address book with those e-mail addresses that have some relevance based on predefined criteria. … address book builder may present the user with criteria options that allow the user to select which criteria to use … e-mail addresses that pass the criteria are recorded into a retrieved list … configured to allow a user to select (or deselect) those e-mail addresses that are not to be added, Kobashikawa ¶¶29,38,44 [INTERPRETATION NOTE: the claim recites “tag comprising … phone … email,” and the specification does not define “tag” but instead provides non-limiting examples of “tag,” so the recited “tag comprising” is broadly interpreted to be its comprised/constituent contents, i.e., “at least one of a phone number, a uniform resource locator (URL), and an email address;” Kobashikawa teaches extracting “email address;” search results initially “selected by the user” when selecting search criteria, and then further, individual email result entries are “selected by the user”]
transmitting the extracted information to a controller;
controller 180 can be configured to control the data flow and operation of the components of the address book builder, Kobashikawa ¶34 [Kobashikawa Fig. 2 label 180]
reconfiguring the extracted information to a specified format to create formatted extracted information;
addresses retrieved ... can be stored ... in some priority format, Kobashikawa ¶33
and storing the formatted extracted information in a database,
address book builder populates the address book with those e-mail addresses that have some relevance based on predefined criteria ... content adder ... stores those addresses into an address book 170 ... The host can additionally be configured to include a database 146 for storing address books, Kobashikawa ¶¶29-32
wherein at least one of name information, address information, location information, graphics information, and sound information included in the associated information is classified into multiple sets of information.
retrieved list can be prioritized or otherwise arranged based on predefined parameters ... additional related information can be included, edited and/or added through fields provided on the retrieved list 242 ... allow the user to specify other parameters for processing, displaying and/or storing the e-mail addresses ... list of addresses on the retrieved list 242 can be sorted based on a predefined priority, Kobashikawa ¶¶62,11,46,42,45 [prioritization and arrangement are classifications; see formatted fields in Kobashikawa Fig. 4]

However, Kobashikawa does not explicitly teach (but implicitly suggests) a recent phone “call” list as disclosed by Todd:
performing a search for connection data from a recent call list of the mobile user terminal;
recent items application resides on mobile computing device 200 and is programmed to provide operations relating to recently accessed items ... FIG. 7 illustrates an option for displaying recent calls … in the list view, Todd ¶¶21, 39 [recent call list is shown in Todd Fig. 7. Todd teaches a toggle option to turn off the search and display of the recent call list, and Todd Fig. 7 label 715 teaches a classification display by name, company, e.g.]
and each of the multiple sets of information is displayed on the mobile user terminal distinguishably from each other.
[Todd ¶27 teaches distinguishing display of recent items from those displayed in a contact list, not teaching explicitly but suggesting the limitation as claimed; please see below also, where Onyon ¶¶6-7,19 and Onyon Fig. 1 label 206 teach distinguishable displays, rendering the limitations obvious]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Todd and Kobashikawa before the effective filing date of the claimed invention, to combine their methods because the references are related and complementary, so the features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results. Kobashikawa builds address books, which are contact lists that require additional help with management that Todd can provide when contact lists can become very long. For example, some contact lists may include everyone in a large company. Finding contacts within these contact lists can be difficult (Todd ¶2).
One would have been motivated to combine recent call lists from Todd with Kobashikawa’s address book to build a more complete system because with large contact lists, what is needed is a way to easily access contacts and items on a device that were recently used (Todd ¶2).

Also, Kobashikawa may not explicitly teach every element of the following limitations as disclosed by Onyon:
wherein the database of formatted extracted information created on the mobile user terminal is stored on the mobile user terminal and is distinct from a contact list storing contact phone numbers in the mobile user terminal;
[Onyon ¶¶41-42 teach that mobile devices may store extracted contact information in three distinct data stores that can coexist: (1) a “native address book,” (2) a “separate address book,” or (3) “a local database” on the client device. The local database is used for storage when the other address books do not support the formatted extracted information. Onyon ¶17 clarifies that “mobile devices” are referred to as “clients” throughout Onyon’s disclosure. Onyon ¶18 refers to Onyon Fig. 1 label 206, with a sample formatted list of contact-related information that may be stored in the local database.]
wherein the connection data which is not stored in the contact list is displayed in a different way from the connection data which is stored in the contact list to distinguish one from the other.
[Onyon ¶19 teaches that Onyon’s Fig. 1 label 206 “persona” display is customizable for different contact groups such as business contacts vs. personal friends. The persona information display is contrasted with the mobile device limited native address and contact data storage of Onyon ¶5. Onyon ¶¶6-7 teach enabling the contacts to provide a “personalized representation of themselves” where a representation is a “display,” and personalized indicates a display that is different from user to user, as disclosed further in Onyon ¶19]
and each of the multiple sets of information is displayed on the mobile user terminal distinguishably from each other
[Onyon ¶¶6-7,19 and Onyon Fig. 1 label 206 teach distinguishable displays; obvious to distinguish display on any dimensions where data is different; note also that Todd ¶27 teaches distinguishing display of recent items from those displayed in a contact list]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Onyon and Kobashikawa before the effective filing date of the claimed invention, to combine their methods because they are analogous art solving aspects of the same problem: building electronic address books. Kobashikawa teaches an address book builder (Kobashikawa ¶1), and Onyon’s title is “Mobile device address book builder.”
One would have been motivated to combine Onyon’s features with Kobashikawa’s address book building methods to add useful functionality, as Onyon ¶6 teaches: “a system which will enable a user to provide a personalized representation of themselves on other user's phones would be useful in allowing the user to identify themselves to other users.”

Prior Art Made of Record

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure, the title generally signifying relevance (source: USPTO PALM references for workgroup related application: 16/048,997 - Systems And Methods For Management Of Contact Information):

Barney, Rock D. et al., US 20040220899 A1, Providing file management of backup data stored on one or more removable storage media

	Duvikas, James G. et al., US 20040051730 A1, E-Service to manage and export contact information

	Guan, Feng, US 20010027472 A1, Dynamic information sharing based on unique individual ID

	Gropper; Robert L., US 6883000 B1, Business card and contact management system

	Nagy; Robert M. et al., US 6820083 B1, Relationship management system that limits access of contact information to particular folders

	Schroeder; Kim A. et al., US 6760727 B1, System for customer contact information management and methods for using same

	Lim; Peter S. et al., US 5873096 A, Method of maintaining a network of partially replicated database system

	Cameron; Paul Scott et al., US 5737726 A, Customer contact management system

Response to Arguments

Response to Arguments - Rejections under 35 USC § 103

REMARKS ARGUE (p. 10): “Applicant respectfully submits that Kobashikawa, Todd and Onyon, alone or in combination, fail to disclose or suggest "the association data includes a time and a duration of the recent call associated with the connection data" as presently recited in claim 1 and claim 15.”

EXAMINER RESPONSE: Argument is moot in view of the new grounds of rejection presented above.

REMARKS ARGUE, p. 10: The patentability of corresponding dependent claims depends on the patentability of independent claims.

RESPONSE: The dependent claims are likewise rejected on the basis of their dependence as well as on the basis of their disclosure in prior art.

NOTE: The examiner recommends the applicant to arrange an interview at the earliest convenience to advance prosecution (email: edward.jacobs@uspto.gov; phone: 571-272-3856).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159